DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action responds to the Amendment filed 16 November 2020. By this amendment, claims 1, 8-13, 15 and 21-24 are amended, claims 3, 5-7, 14 and 17-20 are canceled, and claims 25-29 are newly added.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4, 8-10, 12, 13, 15, 16, 21-23 and 25-28 are rejected under 35 U.S.C. 103 as being unpatentable over Kolics et al (US Patent Application Publication 2016/0118296) and Obeng et al (USPN 6,323,131).
Regarding claim 1, Kolics et al disclose a method of forming an interconnect structure, the method comprising:
forming a first layer 105 of conducting material on a substrate [see Fig. 2A];
forming a layer of insulating material 107 over the first layer of conducting material [see Fig. 2A];
109 within the layer of insulating material, wherein a bottom of the via is opened to the first layer of conducting material;
forming a trench 111 above the via in the layer of insulating material;
depositing a layer of trench barrier material 205 over sidewalls of the via, wherein a bottom of the deposited layer of trench barrier material comprises an opening to the first layer of conductive material [see Fig. 2B; see also paragraph 0033];
filling the via with a second layer of conducting material 207, wherein the second layer of conducting material is in contact with the first layer of conducting material [see Fig. 2D; see also paragraph 0034]; and
filling the trench with a third layer of conducting material 215 [see Fig. 2G; see also paragraph 0038].
Kolics et al do not disclose wherein the layer of trench barrier material is deposited over a top surface of the layer of insulating material. One such as Obeng et al disclose forming an insulating material 10, forming a trench and a via 16 within the layer of insulating material, depositing a layer of trench barrier material 18 over sidewalls of the via and over a top surface of the layer of insulating material [see Fig. 1(b)], wherein a bottom of the deposited layer of trench barrier material comprises an opening [see Fig. 1(c)]. It would have been obvious to one of ordinary skill in the art at the time of invention to form the trench barrier material of Kolics et al over a top surface of the layer of insulating material, as disclosed by Obeng et al, in order to allow for blanket deposition methods to be used, rather than requiring the use of selective deposition processes such that the trench barrier material is deposited within the trench and via and not on the top surface of the insulating material.
Regarding claim 2, the prior art of Kolics et al and Obeng et al disclose the method of claim 1. Furthermore, Kolics et al disclose wherein the filling the via with the second layer of 
Regarding claim 4, the prior art of Kolics et al and Obeng et al disclose the method of claim 1. Furthermore, Kolics et al disclose wherein the filling the via with the second layer of conducting material comprises:
selectively depositing the second layer of conducting material 207 on a top surface of the first layer of conducting material [see Fig. 2C]; and
filling the via with the second layer of conducting material from a bottom of the via to a top of the via [see Fig. 2D].
Regarding claim 8, the prior art of Kolics et al and Obeng et al disclose the method of claim 1. Furthermore, Kolics et al disclose comprising:
forming a trench barrier 211 in contact with a portion of the layer of trench barrier material 205, the third layer of conducting material 213, 215, and a portion of the second layer of conducting material 207 [see Figs. 2E-2G].
Regarding claim 9, Kolics et al disclose a method of forming an interconnect structure, the method comprising:
forming a layer of conductive material 105;
forming a layer of insulating material 107 over the layer of conductive material;
forming a via 109 in the layer of insulating material to expose a portion of the layer of conductive material [see Fig. 2A]; and
selectively depositing a layer of trench barrier material 205 over sidewalls of the via, wherein a bottom of the deposited layer of trench barrier material comprises an opening to the portion of the layer of conductive material [see Fig. 2B].
Kolics et al do not disclose wherein the layer of trench barrier material is deposited over a top surface of the layer of insulating material. One such as Obeng et al disclose forming an insulating material 10, forming a trench and a via 16 within the layer of insulating material, depositing a layer of trench barrier material 18 over sidewalls of the via and over a top surface of the layer of insulating material [see Fig. 1(b)], wherein a bottom of the deposited layer of trench barrier material comprises an opening [see Fig. 1(c)]. It would have been obvious to one of ordinary skill in the art at the time of invention to form the trench barrier material of Kolics et al over a top surface of the layer of insulating material, as disclosed by Obeng et al, in order to allow for blanket deposition methods to be used, rather than requiring the use of selective deposition processes such that the trench barrier material is deposited within the trench and via and not on the top surface of the insulating material.
Regarding claim 10, the prior art of Kolics et al and Obeng et al disclose the method of claim 9. Furthermore, Kolics et al disclose wherein selectively depositing the layer of trench barrier material comprises:
forming a passivation layer in contact with the portion of the layer of conductive material [see Fig. 2B].
Regarding claim 12, the prior art of Kolics et al and Obeng et al disclose the method of claim 9. Furthermore, Kolics et al disclose wherein the selectively depositing the layer of trench barrier material comprises:
forming a self-assembled monolayer over the portion of the layer of conductive material, while exposing the sidewalls of the via; and
selectively growing the layer of trench barrier material over the sidewalls of the via, while exposing the portion of the layer of conductive material [see paragraph 0033].
Kolics et al and Obeng et al disclose the method of claim 9. Furthermore, Kolics et al disclose wherein the selectively depositing the layer of trench barrier material comprises selectively forming a self-assembled monolayer over the sidewalls of the via, while exposing the portion of the layer of conductive material [see paragraph 0033].
Regarding claim 15, the prior art of Kolics et al and Obeng et al disclose the method of claim 9. Furthermore, Kolics et al disclose comprising:
depositing a layer of silicon-contained material over the portion of the layer of conductive material, wherein a bottom of the deposited layer of silicon-contained material comprises the opening to the portion of the layer of conductive material [see Fig. 2B; see also paragraph 0041].
Regarding claim 16, the prior art of Kolics et al and Obeng et al disclose the method of claim 9. Furthermore, Kolics et al disclose comprising forming another layer of conductive material 207 over the layer of trench barrier material, wherein the other layer of conductive material is physically in contact with the layer of conductive material [see Fig. 2D].
Regarding claim 21, Kolics et al disclose a method of forming an interconnect structure, the method comprising:
forming a first layer of conductive material 105;
forming a layer of insulating material 107 over the first layer of conductive material;
forming a via 109 in the layer of insulating material to expose a portion of the first layer of conductive material;
depositing a layer of trench barrier material 205 over sidewalls of the via, wherein a bottom of the deposited layer of trench barrier material comprises an opening to the portion of the first layer of conductive material; and
forming a second layer of conductive material 207 over the layer of trench barrier material and in contact with the first layer of conductive material [see Fig. 2D].
Kolics et al do not disclose wherein the layer of trench barrier material is deposited over a top surface of the layer of insulating material. One such as Obeng et al disclose forming an insulating material 10, forming a trench and a via 16 within the layer of insulating material, depositing a layer of trench barrier material 18 over sidewalls of the via and over a top surface of the layer of insulating material [see Fig. 1(b)], wherein a bottom of the deposited layer of trench barrier material comprises an opening [see Fig. 1(c)]. It would have been obvious to one of ordinary skill in the art at the time of invention to form the trench barrier material of Kolics et al over a top surface of the layer of insulating material, as disclosed by Obeng et al, in order to allow for blanket deposition methods to be used, rather than requiring the use of selective deposition processes such that the trench barrier material is deposited within the trench and via and not on the top surface of the insulating material.
Regarding claim 22, the prior art of Kolics et al and Obeng et al disclose the method of claim 21. Furthermore, Kolics et al disclose wherein depositing the layer of trench barrier material comprises selectively depositing the layer of trench barrier material on the sidewalls of the via [see paragraph 0033].
Regarding claim 23, the prior art of Kolics et al and Obeng et al disclose the method of claim 21. Furthermore, Kolics et al disclose wherein depositing the layer of trench barrier material comprises selectively forming an inhibitor layer in contact with the first layer of conductive material [see paragraph 0033].
Regarding claims 25 and 26, the prior art of Kolics et al and Obeng et al disclose the method of claim 1. Kolics et al disclose wherein the trench barrier material is generally an oxide or a nitride, but not specifically a metal, a metal oxide, a metal nitride, an organo-silane, or an organo-phosphane. Obeng et al disclose wherein the trench barrier material comprises depositing a metal, a metal oxide, a metal nitride, an organo-silane, or an organo-phosphane [see col. 2, lines 62-67, Kolics et al and Obeng et al would comprise forming a passivation layer in contact with the first layer of conductive material [see Fig. 1(b) of Obeng et al, where the trench barrier material is initially formed in contact with the bottom of the trench, which would include contacting the first conductive material of Kolics et al]. It would have been obvious to one of ordinary skill in the art at the time of invention to use the organo-silane of Obeng et al as the trench barrier material, in the absence of detailed instructions from Kolics et al, because Obeng et al teach that this material beneficially protects the surface from atmospheric corrosion and from metals migrating from the conductive material into the insulating material, which in turn prevents current leakage [see Obeng et al, col. 2, lines 51-60].
Regarding claim 27, the prior art of Kolics et al and Obeng et al disclose the method of claim 1. Kolics et al disclose wherein the layer of trench barrier material comprises silicon [see paragraph 0041].
Regarding claim 28, the prior art of Kolics et al and Obeng et al disclose the method of claim 1. Kolics et al disclose wherein depositing the layer of trench barrier material comprises depositing the layer of trench barrier material in contact with a first portion of the first layer of conductive material, wherein the bottom of the deposited layer of trench barrier material comprises the opening to a second portion of the first layer of conductive material, and wherein another bottom of the deposited layer of trench barrier material is over and separated from a third portion of the first layer of conductive material [see Fig. 2B].

Allowable Subject Matter
Claims 11, 24 and 29 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: 
Regarding dependent claims 11 and 24, and claim 29 which depends therefrom, the prior art of record fails to teach or make reasonably obvious, in combination with the other claimed elements, wherein the trench barrier material is deposited by forming a layer of precursor molecules over the sidewalls of the via, while exposing the portion of the layer of conductive material, wherein the layer of precursor molecules comprises silicon; and reacting the layer of precursor molecules with the sidewalls of the via to form the trench barrier material. One such as Obeng et al disclose forming a layer of precursor molecules over the sidewalls of the via, but do not disclose reacting the layer of precursor molecules with the sidewalls of the via to form the trench barrier material.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 2, 4, 8-13, 15, 16 and 21-29 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COLLEEN E SNOW whose telephone number is (571)272-8603.  The examiner can normally be reached on M-W, 8am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dale E Page can be reached on 571-270-7877.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/C.E.S./Examiner, Art Unit 2899                                                                                                                                                                                                        /VICTOR A MANDALA/Primary Examiner, Art Unit 2899